Case 5:21-cv-00124-JWH-SHK Document 25 Filed 08/23/21 Page 1 of 2 Page ID #:122




    1
    2
    3
    4
    5
    6
    7
    8                     UNITED STATES DISTRICT COURT
    9              FOR THE CENTRAL DISTRICT OF CALIFORNIA
   10
   11   ANTON INTERNATIONAL, INC.,             Case No. 5:21-cv-00124-JWH-SHKx
        A California Corporation,
   12
                    Plaintiff,                 ORDER GRANTING JOINT
   13                                          MOTION TO EXTEND TIME TO
              v.                               RESPOND TO COMPLAINT
   14
        NINGBO MIZHIHE IMPORT &
   15   EXPORT CO., LTD. and DOES 1
        through 50, inclusive,
   16
                    Defendants.
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
Case 5:21-cv-00124-JWH-SHK Document 25 Filed 08/23/21 Page 2 of 2 Page ID #:123




    1         Having considered the Joint Motion to Extend Time to Respond to
    2   Complaint, and having found good cause, the Court GRANTS the motion and
    3   orders that the current date by which the Defendant must answer or otherwise
    4   respond to the Complaint is EXTENDED to September 23, 2021.
    5         IT IS SO ORDERED.
    6
    7   Dated: August 23, 2021
                                            John W. Holcomb
    8                                       UNITED STATES DISTRICT JUDGE
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                            -2-
